NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is pos ted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2520-17T4

STATE OF NEW JERSEY,

         Plaintiff-Respondent,

v.

JASON CROZIER, a/k/a
DOLAN JASON, JASON
DOLAN, JASON LEE DOLAN,
JASON L. GROZIER, and
JASEN L. DOLAN,

     Defendant-Appellant.
_____________________________

                   Argued January 6, 2020 – Decided February 4, 2020

                   Before Judges Sabatino, Geiger and Natali.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Sussex County, Indictment No. 14-04-0042.

                   Emma R. Moore, Assistant Deputy Public Defender,
                   argued the cause for appellant (Joseph E. Krakora,
                   Public Defender, attorney; Emma R. Moore, of counsel
                   and on the briefs).

                   Leslie-Ann Marshall Justus, Deputy Attorney General,
                   argued the cause for respondent (Gurbir S. Grewal,
            Attorney General, attorney; Leslie-Ann Marshall
            Justus, of counsel and on the brief).

PER CURIAM

      Defendant Jason Crozier appeals from a jury conviction and sentence for

second-degree insurance fraud, N.J.S.A. 2C:21-4.6(a) (count one), third-degree

attempted theft by deception, N.J.S.A. 2C:5-1 and N.J.S.A. 2C:20-4 (count two),

and fourth-degree identity theft, N.J.S.A. 2C:21-17(a) (count three). We affirm

the convictions and remand to merge counts two and three into count one.

                                       I.

      On November 13, 2012, Barbara Day signed a durable power of attorney

granting her sister, Patricia Dolan, authority to act on her behalf. Day suffered

from Parkinson's disease which rendered her with a diminished mental capacity

that prevented her from handling her financial affairs and being able to

competently testify in judicial proceedings.

      In December 2012, Dolan removed Day from Andover Nursing Home and

began caring for her in Dolan's home in Vernon. At that time, Dolan's son—

defendant—also resided with Dolan.

      Day owned her own home in Hamburg. Dolan sought to fix the home,

because it was in disrepair, and rent it out. In order to finance the work, Dolan

contacted Betty Willis, Day's Prudential insurance agent, concerning Day's

                                                                        A-2520-17T4
                                       2
investments. Day's investments included a fixed rate annuity and a whole life

insurance policy with Prudential.

      After Dolan provided Willis with her power of attorney, Willis suggested

a withdrawal from Day's life insurance dividends because it would be

nontaxable. Acting on Willis' advice, Dolan contacted the Prudential home

office to withdraw funds from Day's whole life insurance policy.

      On February 22, 2013, Prudential prepared and mailed a type-written

withdrawal form for Day's life insurance policy in the amount of $5000. Dolan

received the form, had Day sign it, and submitted it to Prudential.

      On February 27, 2013, Day and Dolan, as power of attorney, indorsed the

$5000 disbursement check issued by Prudential. The funds were used to repair

Day's house.

      On April 5, 2013, defendant posed as Day when partially filling-out and

signing a withdrawal form for Day's annuity in the amount of $5500. The

withdrawal form also included a request to change Day's address to Dolan's

address in Vernon and named defendant as a contingent beneficiary. 1




1
  Day had previously named two friends as the beneficiaries of the annuity. The
record is not clear, but sometime before defendant sent the withdrawal form
Dolan became the primary beneficiary on the annuity.
                                                                       A-2520-17T4
                                       3
        Defendant subsequently called Prudential six times during the first twelve

days of April 2013, impersonating Day each time. On April 4, prior to filling

out the withdrawal form, defendant spoke with Prudential representative Joanna

Mafaro and inquired about where to send the withdrawal forms and how much

money was in Day's annuity. Following this, on April 9, he spoke to Prudential

representative Christine Policasio to ask whether Prudential had received the

withdrawal forms; defendant also changed Day's former telephone number to

the landline at Dolan's residence. Defendant then confirmed that he "withheld

ten percent of the taxes" for the withdrawal to avoid a tax penalty.

        On April 11, defendant spoke to Prudential representative Ryan 2 to ask if

Prudential had received the withdrawal forms and to inquire as to whether Day's

home address was changed to Dolan's address. During a second call that same

day, defendant confirmed to Prudential representative Rich De SanMartino that

he was "changing the beneficiary" on the annuity to himself, while still posing

as Day.

        On April 12, defendant spoke to Prudential representative Janae Ryzack

to determine if he had successfully changed Day's address.          After Ryzack

informed defendant that the "system ha[d] frozen," he became noticeably


2
    The representative's last name is inaudible on the recording.
                                                                         A-2520-17T4
                                         4
agitated. The call ended with Ryzack assuring defendant that she would call

back "to confirm the address change."

      Later that same day, defendant called Prudential representative Leslie

McDuffy. When defendant asked to speak to a supervisor, McDuffy placed him

on hold and contacted Mary Alice Lynn. While speaking with Lynn, McDuffy

stated that "this clearly sounds like a man. He keeps saying he's a woman. I

don’t know." Lynn then told McDuffy that an internal alert was placed on Day's

annuity account stating, "that the son is calling trying to change the address and

process a withdrawal." Lynn then spoke with defendant and at this point the

transcript ends.   Subsequently, Dolan's power of attorney was faxed to

Prudential on June 11, 2013. However, Prudential issued the check for $5500.

      Unbeknownst to defendant, on April 11, 2013, the Prudential Special

Investigation's Unit became involved after being alerted by the Annuity

Business Unit. Day and Dolan were interviewed during its investigation. After

hearing the six recordings of the calls placed to Prudential, Dolan identified the

caller as her son, defendant.

      Prudential referred the case to the State for prosecution. On March 19,

2014, Detectives Wendy Berg and Matthew Armstrong from the Division of




                                                                         A-2520-17T4
                                        5
Criminal Justice interviewed Dolan under oath. Dolan confirmed that she was

the only person with power of attorney over Day's assets.

      Berg showed Dolan the withdrawal forms defendant sent to Prudential.

Berg pointed out that Dolan was listed as the primary beneficiary, which Dolan

acknowledged as correct, and that defendant was added as contingent

beneficiary.3 The forms also included Day's signature, approving defendant as

a contingent beneficiary, which was witnessed by defendant's girlfriend.

      Dolan stated that "[h]e had said to me that if I die, there has to be a second

beneficiary. No, I never filled that out." Berg then asked Dolan if Day's

signature looked authentic, to which Dolan replied, "I'm not sure about that. It

does but it doesn’t, you know what I mean?"

      Berg then showed Dolan the request to withdraw $5500 from Day's

annuity. Berg asked Dolan if "there [would] have been any reason that your

sister would have tried to withdraw this amount out of her account," Dolan

replied, "No." Dolan then re-confirmed that it was defendant's voice on each of

the six calls placed to Prudential. Finally, Dolan stated that she "never gave




3
   During the interview, Berg mistakenly used the term "contingent power of
attorney," when she clearly meant to say, "contingent beneficiary." This became
relevant at trial as to whether Dolan understood Berg's questioning.
                                                                           A-2520-17T4
                                         6
[defendant] permission to even attempt" to withdraw the $5500 and, to her

knowledge, neither did Day.

      On April 24, 2014, a State Grand Jury returned an indictment charging

defendant with second-degree insurance fraud, third-degree attempted theft by

deception, and fourth-degree identity theft. The case proceeded to a jury trial.

      During trial, the State called Dolan.     Dolan confirmed that she was

interviewed under oath by Berg and Armstrong on March 19, 2014. However,

on the stand Dolan claimed that Berg had "confused" her by referencing the

beneficiary change form as a "contingent power of attorney."

      Dolan further claimed that she did not understand which time period Berg

was inquiring about. Instead, Dolan testified that she told Berg that she did not

give defendant permission to request the $5500 annuity withdrawal because

Dolan thought Berg was talking about a withdrawal defendant had attempted to

make in 2014, not April 2013.

      Dolan also claimed that she personally and as power of attorney wanted

defendant to be named as a contingent beneficiary on the annuity. Moreover,

Dolan testified that she wanted Day's address and telephone number changed on

the annuity records at Prudential. She then claimed that she had asked defendant

to make the $5500 withdrawal from Day's annuity and to make the phone calls


                                                                        A-2520-17T4
                                       7
to Prudential to follow up on whether the company had received the withdrawal

forms and other changes.

        Dolan explained that she instructed defendant to handle these changes

with Prudential because she got "very nervous" and she did not "know how to

handle it." Accordingly, Dolan asserted that defendant was acting on her behalf

when corresponding with Prudential. Dolan also testified that she was present

while defendant made some of the calls, but not present for others. 4

        The court conducted a Gross5 hearing under N.J.R.E. 104 because Dolan's

trial testimony conflicted with her prior sworn statement to Berg and Armstrong.

The prosecutor and defense counsel discussed and agreed upon specific

redactions to Dolan's March 19, 2014 interview on the record. The redacted

transcript was then admitted into evidence.

        After the State rested, defendant moved for a judgment of acquittal. The

trial court denied the motion.

        Defendant first called Willis, Day's Prudential insurance agent. Willis

testified that, at Dolan's request, she filled out a portion of the annuity

withdrawal form by writing in Day's name, annuity account number, and social


4
    Dolan claimed that she can be heard on one of the recordings.
5
    State v. Gross, 121 N.J. 1 (1990).
                                                                        A-2520-17T4
                                         8
security number; she also testified that she changed Day's address to Dolan's

address. Willis then stated that she was the person who completed the top

portion of the beneficiary change form detailing the owner information but did

not include who the beneficiary would be changed to.

        Willis testified she did not fill in the $5500 amount ultimately requested

by defendant and that defendant called her to check the status of the requests,

stating that he was calling "for his mother because she was at work." Willis

explained she could not give defendant this information and referred him to the

Prudential "home office" number.

        Defendant next called Berg. She testified that, during her prior interview

with Dolan, she misspoke by referring to the contingent beneficiary change form

as a "contingent power of attorney." Instead, she meant to say "beneficiary."

Berg acknowledged that she did not correct her mistake during the interview and

that Dolan may have been confused by the incorrect references to the withdrawal

form.

        During summation, the prosecutor commented on Dolan's in-court

testimony, namely, that she instructed defendant to call Prudential.           The

prosecutor framed the issue as "whether or not the defendant had permission to

make those calls." Immediately after, he stated, "frankly [it] doesn't matter.


                                                                          A-2520-17T4
                                         9
There's no such thing as permission." Defense counsel did not object to these

remarks.

      A unanimous jury found defendant guilty of all three counts. Defendant

was sentenced to a five-year prison term on count one, a concurrent three-year

term on count two, and a concurrent eighteen-month term on count three. This

appeal followed.

      Defendant raises the following issues on appeal:

            POINT I
            THE TRIAL COURT ERRED IN ADMITTING THE
            BULK    OF  PATRICIA       DOLAN'S        PRIOR
            STATEMENT    BECAUSE        IT     CONTAINED
            SUBSTANTIAL MATERIAL THAT EITHER WAS
            NOT INCONSISTENT WITH HER IN-COURT
            TESTIMONY, AND THEREFORE HEARSAY, OR
            WAS SPECULATIVE. (partially raised below)

                   A. The Statements Admitted.

                   B. Because Only a Small Portion of the Statement
                   Was Actually Contradictory, the Balance Should
                   Have Been Excluded as Hearsay.

                         i. Patricia's Statements.

                         ii. Detective Berg's Statements.

                   C. Even if the Statement Were Not Hearsay,
                   Much of It Was Speculative, Providing
                   Independent Grounds for Exclusion.



                                                                      A-2520-17T4
                                       10
    D. Because the Content of the Inadmissible
    Hearsay and Speculation Featured Prominently
    in the State's Case Theory and Directly
    Countered the Defense's, Its Admission Was
    Clearly Capable of Producing an Unjust Result.

POINT II
THE ALLEGED MISREPRESENTATIONS DID NOT
AND WERE NOT REASONABLY LIKELY TO
ENCOURAGE PRUDENTIAL TO DISBURSE
FUNDS. RATHER, ANY MISREPRESENTATIONS
MADE DISBURSEMENT LESS LIKELY AND SO
WERE NOT MATERIAL WITHIN THE MEANING
OF N.J.S.A. 2C:21-4.6(a). THE TRIAL JUDGE'S
DECISION NOT TO ENTER A JUDGMENT OF
ACQUIT[T]AL          WAS THEREFORE   ERROR.
(partially raised below)

    A. The Purpose of the Calls – to Request Mailing
    Instructions and to Update Contact Information –
    Would Not Have Made the Grant of a Withdrawal
    Request More Likely.

    B. In the Alternative, the Opening of a Fraud
    Investigation and Referral to Law Enforcement
    by Prudential as a Result of Obvious Falsity of
    the Statements at Issue Shows That the
    Misrepresentations    Did     Not   Encourage
    Disbursement.

    C. If a Misrepresentation Does Not Encourage
    the Remit of Funds, It Should Not Be Considered
    Material.

POINT III
THE PROSECUTOR'S STATEMENT IN CLOSING
THAT WHETHER MR. CROZIER ACTED WITH
PERMISSION WAS IRRELEVANT MISLED THE

                                                       A-2520-17T4
                       11
            JURY AS TO THE LEGAL STANDARD. EVEN IF
            PERMISSION WERE NOT RELEVANT TO
            INSURANCE FRAUD, IT IS RELEVANT TO THE
            CHARGES    OF   ATTEMPTED    THEFT    BY
            DECEPTION AND IDENTITY THEFT BECAUSE
            EACH    REQUIRES   PROOF    THAT    THE
            DEFENDANT'S PURPOSE WAS TO ACQUIRE
            PROPERTY OR BENEFITS.     BECAUSE THIS
            STATEMENT, COMBINED WITH THE COURT'S
            FAILURE TO TAILOR THE JURY CHARGE TO
            ACCOMMODATE THE DEFENSE THEORY,
            PRESENTED A REAL RISK OF PREJUDICE, THE
            CONVICTIONS MUST BE REVERSED. (Not raised
            below)

                  A. The Prosecutor's Statement of Law Was
                  Inaccurate and Improperly Denigrated the
                  Defense.

                  B. The Comment, Combined with the Judge's
                  Failure Either to Issue a Curative Instruction or
                  to Tailor the Jury Instructions to Allow the Jury
                  to Assess the Defense, Deprived Mr. Crozier of a
                  Fair Trial.

            POINT IV
            COUNTS TWO (ATTEMPTED THEFT BY
            DECEPTION) AND THREE (IDENTITY THEFT)
            SHOULD HAVE MERGED INTO COUNT ONE
            (INSURANCE FRAUD). (Not raised below).

                                      II.

      Defendant argues that the court committed plain error by admitting the

redacted transcript of Dolan's interview with Berg into evidence. He contends:

(1) many of Dolan's statements were consistent with her in-court testimony and

                                                                      A-2520-17T4
                                     12
would not be admissible under N.J.R.E. 803(a)(1); (2) Berg's assertions in the

transcript were inadmissible hearsay; (3) "[t]he recapitulation of Detective

Berg's assertions could no doubt have swayed the jury's assessment," due to her

position as a law enforcement officer, citing Neno v. Clinton, 167 N.J. 573, 586

(2001); (4) "the admission of these assertions needed to be accompanied by a

limiting instruction, informing the jury that while [Dolan's] statements could be

considered for their truth, Detective Berg's could not since they were not prior

inconsistent statements within" the scope of N.J.R.E. 803(a)(1); (5) many

statements by Dolan lacked personal knowledge, as required by N.J.R.E. 602,

701, and 702, thus making them speculative; and (6) it was error to admit Dolan's

statement that "[i]f [Day] did sign it, they probably told her it was entirely

something different," because "[h]earing [his] own mother speculate that he had

tricked his aunt into signing something could well have swayed the jury against

her in-court testimony that he was acting in the family's interest"; and (7) the

evidence against defendant was not overwhelming.

      Defendant also explains his trial strategy "turned on the assertion that he

acted with [Dolan's] permission and was not fraudulent in attempting to

facilitate the disbursement of [Day's] funds." Conversely, defendant frames the

State's argument as "he was guilty because he did not act with [Day's


                                                                        A-2520-17T4
                                      13
permission]," as opposed to Dolan's. Moreover, defendant contends Day was

not called to testify for understandable reasons. "In her absence, no one could

testify with certainty whether she and [defendant] had ever spoken. Yet, by

improperly introducing the speculative sections of [Dolan's prior interview

transcript], the State elicited precisely that testimony."

      We review the admission of the redacted interview for plain error. See

State v. Macon, 57 N.J. 325, 337 (1971) (plain error means error that is "clearly

capable of producing an unjust result" (quoting R. 2:10-2)). "Plain error is a

high bar and constitutes 'error not properly preserved for appeal but of a

magnitude dictating appellate consideration.'" State v. Santamaria, 236 N.J.
390, 404 (2019) (quoting State v. Bueso, 225 N.J. 193, 202 (2016)).

      Here, after the trial court conducted a Gross hearing and found Dolan's

testimony to be inconsistent with her prior recorded interview by police,

defendant reached an agreement with the State and consented to the admission

of the redacted interview transcript without playing the tape recording. Indeed,

defense counsel stated, "I don't think it's disputed that Mrs. Dolan recanted a

portion of her statement. Pursuant to State v. Gross her recorded statement was

admissible as substantive evidence."




                                                                        A-2520-17T4
                                        14
      Defendant's position on appeal invokes the doctrine of invited error. "The

doctrine of invited error operates to bar a disappointed litigant from arguing on

appeal that an adverse decision below was the product of error, when that party

urged the lower court to adopt the proposition now alleged to be error." Brett v.

Great Am. Recreation, Inc., 144 N.J. 479, 503 (1996). We find the doctrine

applicable here. Thus, defendant "may not invoke the plain error rule" when he

"endorses the action taken." Venuto v. Lubik Oldsmobile, Inc., 70 N.J. Super.
221, 229 (App. Div. 1961) (citing Schult v. H. & C. Realty Corp., 53 N.J. Super.
128, 136 (App. Div. 1958)). We therefore reject defendant's argument.

      In addition, the trial court instructed the jury that the redacted transcript

of Dolan's interview "is in evidence for a limited purpose, and that limited

purpose is to whatever degree you determine in your jury deliberations, to

whatever extent you believe it may affect or impact your assessment or

evaluation of that witness's credibility.     That is the sole purpose of that

document."    Following closing arguments, the judge reiterated the limited

purpose of the redacted interview:

                   Again, during the course of the trial I have ruled
             that certain evidence may be used only for a limited
             purpose. At the close of the trial certain documents
             were admitted into evidence. In particular, a transcript
             of a statement made by Patricia Dolan redacted, as
             noted earlier, has been admitted into evidence. But you

                                                                          A-2520-17T4
                                       15
            may only consider that statement -- that statement in
            your jury deliberations only to the extent that it may
            impact, if at all, your assessment of the credibility of
            that witness, and for no other purpose.

Moreover, the court abided by factors one through six and nine through fourteen

outlined in Gross, 121 N.J. at 110, by further instructing the jury:

                   Evidence has been presented in the case showing
            that at a prior time Patricia Dolan, a witness called by
            the State, has said something or has failed to say
            something which is inconsistent with the witness's
            testimony at the trial. You may consider this evidence
            along with all the other evidence in the case. In
            deciding whether any such statement, if made, is
            credible, you should consider any relevant factors
            including Patricia Dolan's connection to and interest in
            the matter reported in her prior statement; the person or
            persons to whom she gave the statement; the place and
            occasion for giving the statement; whether Patricia
            Dolan was then in custody or otherwise the target of an
            investigation; the physical and mental condition of
            Patricia Dolan at the time; the presence or absence of
            other persons; the presence or absence and the nature of
            any interrogation; whether the sound recording
            contains all, or only a portion or a summary, of what
            Patricia Dolan said; the presence or absence of any
            motive to fabricate; the presence or absence of any
            explicit or implicit pressures, inducement, or coercion
            for making the statement; whether the use to which the
            authorities would put the statement was apparent or
            made known to Patricia Dolan; the inherent
            believability or lack of believability of the statement;
            whether the witness, Patricia Dolan, was confused, or
            whether she was misinformed as to certain facts during
            the course of her interview.


                                                                        A-2520-17T4
                                       16
      We discern no abuse of discretion by the trial court, much less plain error.

Defendant's remaining arguments pertaining to admission of the redacted

interview are of insufficient merit to warrant further discussion. R. 2:11-3(e)(2).

                                       III.

      Defendant argues the judge erred by denying his motion for judgment of

acquittal as to the charge of insurance fraud. He contends that: (1) this case

involves "an annuity rather than a false application for or claim against a typical

insurance policy"; (2) he only asked Prudential for "basic information," such as

"how could a form be sent in and [whether] Prudential [had] received it," which

were not false statements of material fact; (3) by simply updating the contact

information on the account he did not make a material misrepresentation within

the meaning of N.J.S.A. 2C:21-4.6(a) since "there is no evidence that a change

of address would encourage Prudential to make a payment"; (4) because his

statement that he was Day was "obviously untrue," it was unreasonable for

Prudential to rely upon it, citing State v. Goodwin, 224 N.J. 102 (2016); and (5)

the legislative intent of N.J.S.A. 2C:21-4.6 and the inclusion of the de minimus

provision in N.J.S.A. 2C:21-4.6(g) demonstrate "if a false statement, on its own

strength, does not at least move the needle toward the wrongful distribution of

a benefit, it is not the target of the statute."     Accordingly, "[defendant 's]


                                                                          A-2520-17T4
                                       17
statements over the phone, which neither requested nor operated in favor of a

payment, did not have a societal cost, and did not harm either the policy holder

or the insurance company. . . . Therefore, they cannot coherently be said to have

been the target of the statute."     These arguments are procedurally barred

pursuant to Rule 2:10-1.

      Defendant essentially argues that the trial evidence did not show, beyond

a reasonable doubt, that his actions violated the insurance fraud statute. This

constitutes a weight-of-the-evidence argument.

      An appellate court will "not consider a weight-of-the-evidence argument

on appeal unless the appellant moved in the trial court for a new trial on that

ground." State v. Fierro, 438 N.J. Super. 517, 530 (App. Div. 2015) (citing R.

2:10-1); State v. Perry, 128 N.J. Super. 188, 190 (App. Div. 1973), aff'd, 65 N.J.
45 (1974). For sake of completeness, we will address the issue.

      Defendant's argument is substantively without merit. Insurance fraud is

committed when a defendant "knowingly makes . . . a false, fictitious,

fraudulent, or misleading statement of material fact in . . . any . . . claim . . .

[made] orally . . . in connection with . . . a claim for payment . . . from an

insurance company."      N.J.S.A. 2C:21-4.6(a).     The Legislature has defined

"insurance company" as a corporation formed for the purpose of making any


                                                                          A-2520-17T4
                                       18
kind or insurance or "to grant, purchase or dispose of annuities." N.J.S.A. 17:17-

1(c). Accordingly, the insurance fraud statute applies to annuities.

      The insurance fraud charge against defendant is based upon him (1) filing

the withdrawal form for $5500 in Day's name; (2) making himself the contingent

beneficiary of Day's annuity; (3) changing her address; and (4) calling

Prudential, while posing as Day, in reference to the withdrawal forms.

      The central premise of defendant's argument is that his statements to

Prudential were not material because Prudential knew he was not Day and his

statements did not convince Prudential to disburse the $5500. However, the

statute makes clear that it also covers false claims. Here, defendant's statements

to Prudential while posing as Day constituted false statements of material fact

under the statute.

      This conclusion is supported by Goodwin. There, the Court found that

N.J.S.A. 2C:21-4.6(a) "contains no language stating that criminal liability is

dependent on an insurance company actually relying on a false statement and

suffering a loss. Rather, the statute merely requires the knowing submission of

a false or fraudulent statement of material fact for criminal liability to attach."

Goodwin, 224 N.J. at 111 (citation omitted). The Court also determined that the

Legislature's


                                                                          A-2520-17T4
                                       19
            objectives strongly suggest that [it] did not intend a
            crabbed definition of the term "false statement of
            material fact"—one that would limit the scope of
            criminal prosecutions to only those cases in which a
            fraudster succeeded in inducing an insurance company
            to pay a false claim but not to those cases in which the
            fraudster was caught beforehand.

            [Id. at 114.]

      Additionally, the Court explained that "[t]he de minimis provision acts as

a safety valve, permitting dismissal of a charge that is too trivial to warrant

prosecution." Id. at 115. However, "[a] fraudulent reimbursement claim seeking

more than $6000 for damage to a vehicle is not a trivial infraction." Ibid. The

Court ultimately held that "a rational jury was free to conclude that defendant's

knowingly made false statements could have reasonably affected [the insurance

provider]'s decision whether to pay the claim." Id. at 117.

      Here, defendant's false statements and fraudulent withdrawal forms were

aimed at deceiving Prudential in order to improperly receive disbursement of

$5500 from Day's annuity. While Prudential did not ultimately disburse the

funds to defendant, the statute does not require the State to show reliance on the

part of the insurance company. Id. at 111. Finally, a $5500 false claim is not a

"trivial infraction" excused by the statute's de minimis provision. See id. at 115.




                                                                          A-2520-17T4
                                       20
                                       IV.

      We next address defendant's argument that the prosecutor made improper

statements during his closing argument and the trial court erred by failing to

give a curative instruction. Defendant claims the following statements by the

prosecutor were improper:

            The only disagreement [between the State's and
            defendant's arguments] seems to be about whether or
            not the defendant had permission to make those calls,
            which frankly doesn't matter. There's no such thing as
            permission. An individual can't give another person
            permission to make a withdrawal from another's
            annuity, you have to have Power of Attorney.

      Defendant contends that if he had permission from Dolan to contact

Prudential it would defeat the mens rea element of the offenses.             More

specifically, defendant argues the prosecutor's statements were "particularly

problematic" because attempted theft by deception and identity theft both

"explicitly require proof that a defendant intends to secure themselves a benefit."

      We recognize that "[p]rosecutors may not make inaccurate factual or legal

assertions during summation, and they must confine their remarks to evidence

revealed during trial, and reasonable inferences to be drawn from the evidence."

State v. Rodriguez, 365 N.J. Super. 38, 48 (App. Div. 2003) (citing State v.

Smith, 167 N.J. 158, 178 (2001)).


                                                                          A-2520-17T4
                                       21
      Our Supreme Court has stated:

                    Reversal is justified when the prosecutor does not
             abide by the above strictures, and the conduct was "so
             egregious as to deprive defendant of a fair trial." State
             v. Wakefield, 190 N.J. 397, 437 (2007) (quotations
             omitted).    In determining whether a prosecutor's
             comments meet the "so egregious" standard, a
             reviewing court must "consider the tenor of the trial and
             the responsiveness of counsel and the court to the
             improprieties when they occurred."              State v.
             Timmendequas, 161 N.J. 515, 575 (1999). "Generally,
             if no objection was made to the improper remarks, the
             remarks will not be deemed prejudicial. Failure to
             make a timely objection indicates that defense counsel
             did not believe the remarks were prejudicial at the time
             they were made." Id. at 576 (citation omitted).

             [State v. Echols, 199 N.J. 344, 360 (2009).]

      Applying these principles to the prosecutor's statements, we do not find

the prosecutor's comments were so egregious that defendant was deprived of a

fair trial. No objection was made to the prosecutor's comments. The trial court

advised the jury in both the preliminary instructions and the final jury charge

that comments by the attorneys were not evidence and are not controlling. The

court also instructed the jury to follow its instructions as to the law to be applied.

      Additionally, and contrary to defendant's argument, the court did provide

a jury charge that was tailored to the defense's theory of the case. Although the




                                                                             A-2520-17T4
                                         22
court did not explicitly comment on whether Dolan gave defendant permission

to contact Prudential, it was implied in the jury charge.

      On the stand, Dolan claimed that she was confused about the dates that

Berg said defendant was attempting to withdraw funds from, and make changes

to, the annuity. She explained that this was why she initially told Berg that she

did not give permission to defendant to contact Prudential when, in fact, she did.

Accordingly, the court instructed the jury to consider whether Dolan was

"confused" when making her prior statement; this gave credence to the defense's

theory that Dolan provided defendant with permission to contact Prudential.

      Notably, when questioned by the court regarding the proposed jury

charges, defense counsel stated, "I have no other additions, corrections, or

modifications. We have reviewed it extensively this morning and have I think

made all the appropriate corrections that need to be made."

      Given these facts, we are unpersuaded that the prosecutor's comments and

the failure to provide further jury instructions deprived defendant of a fair trial.

                                        V.

      Finally, defendant contends that his convictions for attempted theft by

deception and identity theft should be merged into his conviction for insurance

fraud. We agree.


                                                                           A-2520-17T4
                                        23
      A defendant may not be convicted of more than one offense if "[o]ne

offense is included in the other." N.J.S.A. 2C:1-8(a)(1). An offense is included

in another if "[i]t is established by proof of the same or less than all the facts

required to establish the commission of the" other offense. N.J.S.A. 2C:1–

8(d)(1). Our Supreme Court has explained that the preferred and more flexible

standard adopted in State v. Davis, 68 N.J. 69, 81 (1975) entails:

            analysis of the evidence in terms of, among other
            things, the time and place of each purported violation;
            whether the proof submitted as to one count of the
            indictment would be a necessary ingredient to a
            conviction under another count; whether one act was an
            integral part of a larger scheme or episode; the intent of
            the accused; and the consequences of the criminal
            standards transgressed.

            [State v. Hill, 182 N.J. 532, 543 (2005) (quoting State
            v. Diaz, 144 N.J. 628, 638 (1996)).]

      Applying those factors to the evidence demonstrates that counts two and

three should be merged into count one for sentencing purposes. Defendant's

actions were part of a single scheme or episode. Each offense occurred at the

same time and location. They each involved filling out and submitting the same

withdrawal forms and impersonating Day during the same six phone calls to

Prudential, with the intent to improperly withdraw funds from her annuity. The

same evidence was necessary to prove each count. Because "the evidence relied


                                                                         A-2520-17T4
                                       24
upon by the State to support the . . . convictions was identical[,] [m]erger is

required." State v. Streater, 233 N.J. Super. 537, (App. Div. 1989) (citations

omitted).

      Accordingly, we remand the matter to the trial court for entry of an

amended judgment of conviction that merges the convictions for attempted theft

by deception (count two) and identity theft (count three) into the conviction for

insurance fraud (count one). In all other respects, the judgment is affirmed.

      Affirmed in part and remanded in part. We do not retain jurisdiction.




                                                                        A-2520-17T4
                                      25